Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the target topographic map for at least one of the first major surface and the second major surface based on the topographic data and the data corresponding to the one or more functional specifications for flatness of the acceptable completed photomask blank, the target topographic map providing instructions for removing an amount of material from at least one of the first major surface and the second major surface of the uncompleted photomask blank such that the first major surface and the second major surface achieve a flatness that passes each of the one or more functional specifications for flatness, wherein the amount of material removed reflects a reduction in an amount of material necessary to pass the one or more functional specifications. The closest prior art includes: D1 [US 2018/0096905 A1] and D2 [US 2011/0189595 A1]. D1, see 0042-0044 teaches the topographic map of the pattern substrate is generated including feature with the distance between them. D2, see abstract and claim 1, teaches the based on information of a main surface shape of a transparent substrate and shape information of a mask stage judging in a selection step whether or not the calculated flatness satisfies a specification, the transparent substrate whose flatness satisfies the specification is used as a substrate for a mask blank. The prior art of record, either alone or in combination, does not teach the limitations as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661